June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      STATE FARM LLOYDS, Appellant

NO. 14-15-00093-CV                      V.

                         GINGER HANSON, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Ginger
Hanson, signed October 23, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, State Farm Lloyds, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.